DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants arguments and amendments filed on 5/21/20 have been fully considered and found to be persuasive.  The Application is now in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein the mobile device function is used to perform radio resource management of network radio resources, and wherein the first network equipment is able to be connected to a mobile device; in response to the mobile device function being determined to have performed the radio resource management, receiving, by the first network equipment, second configuration data representative of a second configuration to be used by a gNode B function associated with the first network equipment, wherein the first configuration and the second configuration are coordinated via an integrated access backhaul control interface of the first network equipment; and in response to coordinating the first configuration and the second configuration, sending by the first network equipment to second network equipment, configuration request data representative of a reception measurement gap configuration request.” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
Abedeni et al US (20180115940) teaches Typically, UE's initial access to a network may involve performing synchronization to acquire time, frequency, and system information of the serving BS. After synchronization, the UE may transmit a RACH preamble to identify itself to BS. The UE and BS may complete the initial access process by exchanging additional messages, including a Random Access Response (message 2), message 3, and 4 during a RACH procedure. According to aspects of the present disclosure, a UE 802 may advantageously not perform synchronization to the BS 806 prior to transmitting the RACH preamble.
Damnjanovic et al US (20190380153) teaches, looking at Fig. 5, At 503, new data arrives at UE. 415z. The new data is for communication over a logical channel associated with a second numerology (Num2). The logical channel associated with the second numerology has priority over the logical channel associated with the first numerology. In response to the new data at 503, UE 115z triggers the SR procedure. Because it has been configured for PUCCH resources associated with the logical channel of the second numerology within the RRC SR configuration message at 500, UE 115z, at 504, transmits an SR to gNB 105z request resource allocation for uplink transmission over the logical channel associated with the second numerology. At 505, gNB 105z sends the uplink grant for the logical channel associated with the second numerology. UE 115z may then begin uplink transmissions, at 506, of the new data on the logical channel associated with the second numerology.
Ng et al US (20180124718) teaches an anchor base station (ABS) includes a processor and a transceiver operably connected to the processor, the transceiver configured to transmit, to a relay node (RN), a synchronization signal burst comprising a plurality of synchronization signal blocks. Each of the plurality of synchronization signal blocks is transmitted using a set of channel resources, such that the RN is able to identify at least one of the plurality of synchronization signal blocks to monitor as a synchronization reference for the ABS.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478